DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 5-6, 10, 12, 15-16 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 7-9, 11, 13-14 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 2013/0289424) in view of Brockway (US 2014/0005988) and Burg et al. (US 2015/0313484).
Brockway (‘424) discloses;

1.  A system for estimating residual noise energy of an electrocardiogram (ECG) signal, the system comprising: a plurality of electrodes (e.g., via the disclosed sensors 21) positioned in proximity to a cardiac structure and configured to measure an electrical signal of the cardiac structure to produce the ECG signal; and a processor (e.g., via the disclosed signal processing circuity 202/203) configured to: segment the ECG signal into a plurality of segments in accordance with the determined segment duration (e.g., via the disclosed signal being defined by parameter values computed by valid feature points of a signal over a period time or number of cycles); for each of the plurality of segments: remove the linear trend energy and direct current (DC) energy from the segment (e.g., via the disclosed denoising of said ECG-based signal), (e.g., [0056], [0061]-[0065], [0069]-[0070], [0078]-[0079] & [0096]-[0098]).

3. The system of claim 1, wherein adjacent segments in the plurality of segments partially overlap in time (e.g., [0114]-[0119]).

4. The system of claim 1, wherein the ECG signal is a raw unipolar or bipolar ECG signal prior to any filtering (e.g., [0078]-[0080]).

7. The system of claim 1, wherein: the processor is further configured to select a duration of the segments such that the trend energy is minimal (e.g., [0114]-[0119]).

8. The system of claim 1, wherein: the processor is configured to calculate the estimated noise energy of the segment by taking a root-mean-square (RMS) amplitude or peak-to-peak (PP) amplitude of the segment (e.g., [0078]-[0080] & [0150]).

9. The system of claim 1, wherein: the processor is further configured to normalize the estimated noise energy of the segment by a duration of the segment (e.g., [0114]-[0119]).



11. A method for estimating residual noise energy of an electrocardiogram (ECG) signal, the method comprising: measuring, using a plurality of electrodes positioned in proximity to a cardiac structure, an electrical signal of the cardiac structure to produce the ECG signal; segmenting the ECG signal into a plurality of segments; for each of the plurality of segments, removing linear trend energy and direct current (DC) energy from the segment (e.g., [0056], [0061]-[0065], [0069]-[0070], [0078]-[0079] & [0096]-[0098]).

13. The method of claim 11, wherein adjacent segments in the plurality of segments partially overlap in time (e.g., [0114]-[0119]).

14. The method of claim 11, wherein the ECG signal is a raw unipolar or bipolar ECG signal prior to any filtering (e.g., [0078]-[0080]).

17. The method of claim 11, further comprising: selecting a duration of the segments so that the trend energy is minimal (e.g., [0114]-[0119]).

18. The method of claim 11, wherein: the estimated noise energy of the segment is calculated by taking a root- mean-square (RMS) amplitude or peak-to-peak (PP) amplitude of the segment (e.g., [0078]-[0080] & [0150]).

19. The method of claim 11, further comprising: normalizing the estimated noise energy of the segment by a duration of the segment (e.g., [0114]-[0119]).

Brockway (‘421) discloses the claimed invention having a system and a method for estimating residual noise energy of an ECG signal comprising a plurality of electrodes, and a processor configured to segment said ECG signal into a plurality of segments and remove linear trend/DC energy from said segment except wherein said processor is further configured to determine a segment duration based on a linear trend energy corresponding to an increasing or decreasing slope of the ECG signal and calculate an estimated noise energy of said segment, select a subset with a minimum estimated noise energy and estimate noise energy over the subset of segments.  Burg et al. teaches that it is known to use a device and a method for performing physiological measurements of vital signs monitoring via an ECG sensor, wherein the signal is feed into a filter that removes the noise from the data and is further coupled into a trend filter (e.g., element A404) that further produces trend estimates that are linear-related, time series with an underlying piecewise linear trend [e.g., 0080]. Brockway (‘988) teaches that it is known in the art to use means of processing of physiological signals relating to removing noise and extracting information from said signal(s) wherein a signal is decomposed into subcomponents, which are processed based on noise and the energy associated with said signal at a specific threshold, i.e. estimated minimum, defined by spatial characteristics, i.e. more specifically utilizing amplitude correlation via linear regression and/or linear combination of a subset of denoised subcomponents containing wave energy that is representative of an average complex is computed (e.g., Brockway ‘988 [0059]-[0061], [0108]-[0109], [0151], [0165], [0171] & [0180]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Brockway (‘421) with utilizing a trend filter that produces linear trend energy as taught by Burg et al. and with the means of processing of physiological signals relating to removing noise and extracting information from said signal(s) wherein a signal is decomposed into subcomponents via linear regression and/or linear combination of subset(s) of denoised subcomponents as taught by Brockway (‘988) since such a modification would provide the system and a method for estimating residual noise energy of an ECG signal comprising a plurality of electrodes, and a processor configured to segment said ECG signal into a plurality of segments and remove linear trend/DC energy from said segment wherein said processor is further configured to determine a segment duration based on a linear trend energy corresponding to an increasing or decreasing slope of the ECG signal and calculate an estimated noise energy of said segment, select a subset with a minimum estimated noise energy and estimate noise energy over the subset of segments for providing the predictable results pertaining to effectively removing noise from a physiological signal, such as an ECG signal, in order to generate a final heart rate value [e.g.,. Burg, 0080] and to effectively reconstruct a denoised signal in order to obtain and analyze a desired physiological signal, i.e. an ECG signal, so as to properly analyze and/or diagnose a patient having cardiac issues (e.g., Brockway ‘988 [0014]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 7-9, 11, 13-14 & 17-19 have been considered but are moot because the new ground of rejection does not rely on the combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the above action.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792